MEMORANDUM **
The Center for Bio-Ethical Reform, Inc. and Center volunteers Paul Kulas and Thomas Padberg (collectively the “Center”) appeal the district court’s denial of their motion for a preliminary injunction in the Center’s 42 U.S.C. § 1983 action against the Los Angeles County Sheriffs Department, County Sheriffs and County school officials seeking to enjoin their enforcement of California Penal Code § 626.8 against the Center. We have jurisdiction under 28 U.S.C. § 1292(a)(1). The appeal comes to this panel pursuant to 9th Cir. R. 3-3.
Our review of an order denying a preliminary injunction is “limited and deferential,” Southwest Voter Registration Education Project v. Shelley, 344 F.3d 914, 918 (9th Cir.2003) (en banc), and the district court did not abuse its discretion in concluding that the Center failed to demonstrate sufficient likelihood of success on the merits, and that the balance of hardships did not tip in the Center’s favor, see id. at 917-18. Accordingly, we affirm the district court’s order.
Appellants’ unopposed motion to file excerpts of record containing a physical exhibit is granted. Appellants’ request for oral argument is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.